

blackboxa01.jpg [blackboxa01.jpg]


November 11, 2016
Strictly Confidential
Anthony J. Massetti
34879 Bookhammer Landing Road
Lewes, DE 19958




Dear Anthony:
I am pleased to offer you the position of Senior Vice President, Chief Financial
Officer and Treasurer with Black Box Corporation of Pennsylvania d/b/a Black Box
Network Services (“Black Box”), reporting to E.C. Sykes. Your position will be
located in Lawrence, Pennsylvania. Should you accept this offer, your annual
salary as an exempt team member will be $375,000 paid on a bi-weekly basis
(payroll periods are subject to change in accordance with changes in the
applicable payroll policy). Your projected start date with Black Box is November
15, 2016.
In addition, you are eligible for a Black Box Bonus Plan beginning with fiscal
year 2017 (prorated per plan guidelines). Upon 100% achievement of your Plan's
objectives, and in accordance with your Plan's requirements, you are eligible to
receive a prorated target bonus payout of 80% of your annual eligible earnings
after the close of the fiscal year-end. Details of the Plan’s objectives and
requirements will be provided in a separate communication.
You will be recommended for participation in the Black Box Long Term Incentive
Plan (LTIP) for a value of approximately 200% of your base salary. The Board
typically makes decisions about LTIP participation and amounts in May of each
year. This amount normally consists of restricted stock, stock options and
performance shares.
You will receive additional financial consideration in the form of Restricted
Stock Units. This will consist of a Restricted Stock Unit grant for $100,000 of
Black Box Common Stock (RSUs), ratably vesting over a three-year period based on
your start date, with additional details of the RSU grant provided separately.
The RSUs will be granted at or near your start date, subject to Compensation
Committee approval.
This offer is subject to approval by Black Box’s Board of Directors and is made
contingent on you passing the Company’s pre-employment screening process, which
includes a background check, education verification and drug screening.


Background Check and Drug Screen
In order to perform a background check and drug screen, the Company requires
your authorization. Enclosed is a background check Disclosure and Release of
Information Authorization form for your review and signature. Please complete
both forms and return them to Jillian Petras via fax or e-mail as listed below.
It is important that you return these as quickly as possible since your
employment is contingent on your successful completion of the background check
and drug screen.
Once Jillian receives your authorization, she will notify First Advantage, our
background check vendor, to send you the drug test order form along with an
address for a drug testing facility in your area. This will be sent via email to
the email address provided on your employment application. You must complete the
drug screening within the timeframe specified on the form. If you fail to do so,
our offer for employment may be withdrawn.


Massetti Offer 11-11-16





--------------------------------------------------------------------------------






Jillian Petras, Talent Acquisition Leader
Fax: (724) 873-6502
Jillian.Patras@BlackBox.com


Benefits
As a full-time team member, you will be eligible to participate in Black Box’s
comprehensive benefits plan. These benefits plans are comprised of various
insurance plans, including medical, dental, vision, life, short & long term
disability, flexible spending accounts, Paid Time Off, and holidays. The
benefits, their effective dates, eligibility requirements and cost sharing
features are summarized in the attached benefits documentation and will be
explained at the time of your new team member orientation.
You will be automatically enrolled in the Charles Schwab 401K plan at a 6%
deferral rate unless you opt out within 45 days of your hire date.




Relocation Program
In addition, you are eligible to participate in the Black Box Relocation
Program.  Black Box has partnered with Lexicon Relocation (“Lexicon”) to assist
you in coordinating all aspects of your relocation.  You will be reimbursed for
reasonable, necessary and properly authorized expenses covered under the
policy.  Upon receiving authorization from Black Box, Lexicon will initiate the
relocation process, and you will be contacted by a Relocation Consultant who
will be your primary point of contact throughout your move.  You should not take
any actions in regard to your relocation until you speak with your
representative at Lexicon.  Failure to do so may result in a loss of benefits. 
If you leave the business prior to working for Black Box for two years, you will
have to repay a prorated portion of your relocation expenses.  Additional
details will be provided to you through Lexicon. You will be provided twelve
(12) months of temporary living in the Pittsburgh area.




Form I-9 Employment Eligibility Verification
To be eligible for employment with Black Box, Federal law requires that you
provide proof of citizenship or resident alien status by completing Form I-9,
Employment Eligibility Verification. You will be required to complete Form I-9
in front of your hiring manager or a Company representative on your first day of
employment.
Once we receive your acceptance of this offer, you will receive additional
documents for completion by, or on, your first day of employment, including Form
I-9. Please review Form I-9 to ensure you bring valid documents for review on
your first day of employment.


Agreement
Due to the nature of our business and the commitment that is required of our
team members having access to proprietary information, including our customer
base, this offer is contingent on your signing and complying with the Black Box
Agreement provided separately, which agreement contains restrictive covenants
including non-compete, non-solicitation and confidentiality provisions. In
accepting this offer, you are also acknowledging that you are not currently
under a non-compete or other agreement which would prevent you from fulfilling
the duties of the position being offered without breaching any such agreement.
Please sign, date and return the Agreement with your acceptance of this offer.
Anthony, we are excited about you joining our team and believe this employment
relationship will be mutually beneficial and rewarding. If you have any
questions or need additional information, please do not hesitate to contact me.
Welcome to Black Box.


If you agree and accept the terms outlined in this letter, please sign this
letter and the Agreement and return them to HR Shared Services.


Massetti Offer 11-11-16





--------------------------------------------------------------------------------






Sincerely,


/s/ David M. Pasternak


David M. Pasternak
Vice President of Human Resources


I understand that nothing contained in this Employment Offer Document, or in any
policies, procedures or handbooks that I might receive, is intended by the
Company to create an employment contract between itself and me. I understand
that no promise or guarantee is binding upon the Company unless made in writing
and signed by an Officer of the Company. I understand that I have the right to
terminate my employment at any time, with or without any reason, and the Company
retains the identical right regarding the discontinuation of my employment.


Accepted by:
/s/ Anthony J. Massetti                11/11/2016              


Anthony J. Massetti                                Date Signed


Massetti Offer 11-11-16



